Beck, J.
— We may concede that plaintiff was induced to enter into the marriage relation with defendant by his false representation as to his character and social standing. While the case exhibits falsehood and deception on his part, it displays on her part folly and inconsiderate haste in entering a relation that should be assumed with caution and upon the exercise of reason, based upon knowledge of the character and qualities of the one chosen as a companion for life. Such hasty and ill-advised marriages, as in this case, often result to the injury of one or both parties. The remedy for the evils growing out of marriages of this character, so far as,society is concerned, is not facility in their dissolution. If they are readily annulled *110by tbe law it will prove an inducement for their frequent occurrence. While in this case it' might be desirable to relieve plaintiff from the consequences of her folly, if it cannot be done except by the violation of rules of law and the recognition of doctrines that will operate prejudicially upon society, she must endure the hardship her hasty and foolish action has brought upon her.
The dissolution of the marriage in this case is claimed, not under the statute regulating divorces, but upon the ground that it was procured by fraud of defendant. We are not prepared to deny that in certain cases, not expressly provided for in the statute, courts may declare void the marriage contract. This contract rests upon the consent of the parties thereto; if one of them was legally incapable of consenting, or by the exercise of force or fraud the •marriage was celebrated without his or her consent, it is void and may be so declared by a court of chancery. But the force or fraud must be extreme and clearly established. Such a case would occur where the man or woman by duress was compelled to enter into the marriage relation, or where one of the parties falsely personated another with whom the innocent party supposed he or she was entering into wedlock. Mere false representations by one of the parties as to his fortune, character or social standing, will not avoid the marriage. If they should be so held where would courts fix the limits of invalid marriages ? It would open a field for judicial investigation at once extensive and most detrimental to society. A man consents to a marriage because the woman induces him to believe she has an ample fortune; a woman consents to become a wife because the man falsely represents that he is of respectable social standing. If these repi’esentations prove false shall the marriages induced by them be declared void % If so, to what extent must they be proved false % If the woman represents she has a fortune of $100,000, upon the faith of which the man consents to the marriage, when, in fact, *111it is but $10,000, or if tbe man represents that he is of good social character and thereby wins the hand of the woman, when, in truth, he is not admitted into • good society, will the courts in either ease dissolve the marriage \ These thoughts suggest the dangerous tendencies of the doctrines advocated by plaintiff’s counsel, and the impossibility of their recognition by the courts.
The following language of Chancellor Kent expresses the true doctrine upon this subject: “ It is said that error will, in some cases, destroy a marriage and render the contract void, as if one person be substituted for another. This, however, would be a case of palpable fraud, going to the substance of the contract; and it would be difficult to state a case in which error simply, and without any other ingredient, as to the parties or one of them, in respect to the other, would vacate the contract. It is well understood that error, and even disingenuous representations, in respect to the qualities of one of the contracting parties, as to condition, rank, fortune, manners and character, would be insufficient. The law makes no provision for the relief of a blind credulity, however it may have been produced.” 2 Kent’s Com. 77.
In our opinion the ruling of the district court in dismissing plaintiff’s petition was correct.
Affirmed.